64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Garfield BUFFALO, Petitioner-Appellant,v.COMMONWEALTH of Virginia, Respondent-Appellee.
No. 95-6228.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Aug. 23, 1995.

Clarence Garfield Buffalo, Appellant Pro Se.  John H. McLees, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his motions for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Buffalo v. Virginia, No. CA-94-73-R (W.D.Va. Sept. 27, 1994;  Dec. 23, 1994;  Jan. 10, 1995;  Jan. 24, 1995).  In light of this dismissal, Appellant's motion to expedite his appeal is moot and is, therefore, denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED